     Case 1:20-cv-01699-NONE-HBK Document 10 Filed 04/27/21 Page 1 of 8


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                     EASTERN DISTRICT OF CALIFORNIA

10

11   EDWARD VINCENT RAY, JR.,                             No. 1:20-cv-01699-NONE-HBK
12                        Plaintiff,                      FINDINGS AND RECOMMENDATIONS TO
                                                          DENY PLAINTIFF’S MOTION TO PROCEED
13           v.                                           IN FORMA PAUPERIS AND THE CASE BE
                                                          DISMISSED WITHOUT PREJUDICE1
14   WILLIAM JOE SULLIVAN, et al.,
                                                          OBJECTIONS DUE WITHIN THIRTY DAYS
15                        Defendants.
                                                          (Doc. No. 2)
16

17

18           Plaintiff Edward Vincent Ray, Jr., a state prisoner, is proceeding pro se on his civil rights
19   complaint filed pursuant to 42 U.S.C. § 1983. (Doc. No. 1). Plaintiff accompanied the filing of
20   his complaint with a motion to proceed in forma pauperis (“IFP”). (Doc. No. 2). For the reasons
21   set forth herein, the court recommends plaintiff’s motion to proceed IFP under 28 U.S.C. §
22   1915(g) be denied because plaintiff has had at least three dismissals that constitute strikes and he
23   has not established he meets the imminent danger exception. The court further recommends the
24   case be dismissed without prejudice if plaintiff fails to pay the filing fee before the objection
25   period expires.
26
27   1
      This matter was referred to the undersigned pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302 (E.D. Cal.
     2019).
28
                                                             1
     Case 1:20-cv-01699-NONE-HBK Document 10 Filed 04/27/21 Page 2 of 8


 1          I.       BACKGROUND AND FACTS

 2          Plaintiff is incarcerated at California Correctional Institution (CCI). His complaint, which

 3   names the warden, three correctional officers, and the California Department of Corrections and

 4   Rehabilitation (CDCR) as defendants, alleges due process violations and violations of CDCR’s

 5   regulations stemming from plaintiff’s transfer within CCI to a “more restrictive prison setting” so

 6   officials could facilitate social distancing amid the ongoing COVID-19 pandemic. (Doc. No.1 at

 7   8). Plaintiff states the defendants “overreacted” to COVID-19 and based on “directives” as

 8   opposed to “laws” implemented various restrictions and transfers which has resulted in his loss of

 9   certain liberties. (Id. at 8-12). Plaintiff claims the restrictions have caused him mental anguish

10   and loss of sleep, inter alia. (Id. at 7). Plaintiff acknowledges his three-strike status but argues

11   he should be permitted to proceed IFP because he faces imminent danger because the restrictive

12   conditions of his confinement place him in danger of contracting COVID-19, his new housing

13   unit is dirty and cramped, and he has been threatened by “dangerous inmates.” (Id. at 4-6).

14          II.     APPLICABLE LAW

15          The “Three Strikes Rule” states:

16                  In no event shall a prisoner bring a civil action or proceeding under
                    this section if the prisoner has, on 3 or more prior occasions, while
17                  incarcerated or detained in any facility, brought an action or appeal
                    in the United States that was dismissed on grounds that it was
18                  frivolous, malicious, or fails to state a claim upon which relief may
                    be granted, unless the prisoner is under imminent danger of serious
19                  physical injury.
20   28 U.S.C. § 1915(g). Part of the Prison Litigation Reform Act, the Three Strikes Rule was
21   enacted to help curb non-meritorious prisoner litigation. See Lomax v. Ortiz-Marquez, 140 S. Ct.

22   1721, 1723 (2020) (citations omitted)). Under § 1915(g), prisoners who have repeatedly brought

23   unsuccessful suits may be barred from bringing a civil action and paying the fee on a payment

24   plan once they have had on prior occasions three or more cases dismissed as frivolous, malicious,

25   or for failure to state a claim. Id.; see also Andrews v. Cervantes, 493 F.2d 1047, 1052 (9th Cir.

26   2007). Regardless of whether the dismissal was with or without prejudice, a dismissal for failure
27   to state a claim counts as a strike under § 1915(g). Lomax, 140 S. Ct. at 1727.

28          To determine whether a dismissal counts as a strike, a reviewing court looks to the
                                                       2
     Case 1:20-cv-01699-NONE-HBK Document 10 Filed 04/27/21 Page 3 of 8


 1   dismissing court’s actions and the reasons underlying the dismissal. Knapp v. Hogan, 738 F.3d

 2   1106, 1109 (9th Cir. 2013). For a dismissal to count as a strike, the dismissal had to be on a

 3   “prior occasion,” meaning the it occurred before plaintiff initiated the instant case. See § 1915(g).

 4   A dismissal counts as a strike when the dismissal of the action was for frivolity, maliciousness, or

 5   for failure to state a claim, or an appeal dismissed for the same reasons. Lomax, 140 S. Ct. at

 6   1723 (citing Section 1915(g)); see also Washington v. Los Angeles Cty. Sheriff’s Dep’t, 833 F.3d

 7   1048 (9th Cir. 2016) (reviewing dismissals that count as strikes); Coleman v. Tollefson, 135 S. Ct.

 8   1759, 1761 (2015) (dismissal that is on appeal counts as a strike during the pendency of the

 9   appeal). When a district court disposes of an in forma pauperis complaint requiring the full filing

10   fee, then such a complaint is “dismissed” for purposes of §1915(g). Louis Butler O’Neal v. Price,

11   531 F.3d 1146, 1153 (9th Cir. 2008). A dismissal for failure to state a claim relying on qualified

12   immunity counts as a strike. Reberger v. Baker, 657 F. App’x 681, 683-84 (9th Cir. Aug. 9,

13   2016).

14              Although not exhaustive, dismissals that do not count as § 1915(g) strikes include:

15   dismissals of habeas corpus petitions, unless the habeas was purposefully mislabeled to avoid the

16   three strikes provision. See generally El-Shaddai v. Zamora, 833 F.3d 1036, 1046 (9th Cir. 2016)

17   (dismissals of habeas cases do not count as strikes, noting exception). A denial or dismissal of

18   writs of mandamus petitions, the Younger2 abstention doctrine, and Heck v. Humphrey3 generally

19   do not count as a strike, but in some instances Heck dismissals may count as a strike. See

20   Washington v. Los Angeles Cty. Sheriff’s Dep’t, 833 F.3d at 1055-58 (citations omitted)
21   (recognizing some Heck dismissals may count as strikes but noting others do not; and reiterating

22   abstention doctrine dismissals and writs of mandamus do not count as strikes). A dismissal of a

23   claim based on sovereign immunity does not count as a strike. Hoffman v. Pulido, 928 F.3d 1147

24   (9th Cir. 2019). The Ninth Circuit also does not count cases dismissed for lack of jurisdiction as

25   strikes. Moore v. Maricopa Cty. Sheriff's Off., 657 F.3d 890, 894 (9th Cir. 2011). Finally, the

26   Ninth Circuit has ruled that if one reason supporting a dismissal is not a reason enumerated under
27
     2
         Younger v. Harris, 401 U.S. 37 (1971).
28   3
         Heck v. Humphrey, 512 U.S. 477 (1994).
                                                        3
     Case 1:20-cv-01699-NONE-HBK Document 10 Filed 04/27/21 Page 4 of 8


 1   §1915A, then that reason “saves” the dismissal from counting as a strike. Harris v. Harris, 935

 2   F.3d 670 (9th Cir. 2019).

 3          Once prisoner-plaintiffs have accumulated three strikes, they may not proceed without

 4   paying the full filing fee, unless “the complaint makes a plausible allegation” that the prisoners

 5   “faced ‘imminent danger of serious physical injury’ at the time of filing.” Andrews v.

 6   Caervantes, 493 F.3d 1047, 1051-52 (9th Cir. 2007) (addressing imminent danger exception for

 7   the first time in the Ninth Circuit). The court must construe the prisoner’s “facial allegations”

 8   liberally to determine whether the allegations of physical injury are plausible. Williams v.

 9   Paramo, 775 F.3d 1182, 1190 (9th Cir. 2015). However, assertions of imminent danger may be

10   rejected as overly speculative or fanciful. Andrews, 493 F. 3d at 1057, fn. 11.

11          III.    ANALYSIS

12                  A. Plaintiff Has Three or More Qualifying Strikes

13          Plaintiff is identified as a “three-striker” on the national Pro Se Three Strike Database and

14   a review of the Pacer Database reveals plaintiff has filed at least 67 civil actions or appeals in a

15   court of the United States and has been deemed a three-striker under § 1915(g) by a number of

16   courts prior to filing this lawsuit.4 Although not exhaustive, for purposes of this report and

17   recommendation, each of the following cases are properly deemed qualifying § 1915(g) strikes

18   and each were entered before plaintiff commenced the instant action:

19

20              Date of Order                Case Style               Disposition
                                    Ray v. von Geldern,     The district court dismissed
21          October 25, 2012        Case No. 4:12-cv-00315- plaintiff’s complaint which
22                                  YGR (N.D. Cal.)         alleged his personal property
                                                            was unlawfully seized during
23                                                          a search warrant. The court
                                                            concluded plaintiff could not
24                                                          proceed because neither
                                                            “negligent nor intentional
25
                                                            deprivation of property states
26                                                          a claim under § 1983 if the

27          4
               See http://156.128.26.105/LitigantCase.aspx?PersonID=6929 (National Pro Se Database);
     http://pacer.usci.uscourts.gov.
28
                                                       4
     Case 1:20-cv-01699-NONE-HBK Document 10 Filed 04/27/21 Page 5 of 8


 1                                                                  deprivation was, as was
                                                                    alleged here, random and
 2                                                                  unauthorized.”
 3                                 Ray v. von Geldern,              The Ninth Circuit dismissed
            February 28, 2013      Appeal Case No. 12-17472,        plaintiff’s appeal “because we
 4                                 (9th Cir.)                       also find the appeal is
                                                                    frivolous.”
 5                                 Ray v. Schoo, et al.,            The district court adopted in
            January 2, 2014        Case No. 5:10-cv-00942-          full findings and
 6
                                   VAP-PJW (C.D. Cal.)              recommendations which
 7                                                                  determined plaintiff’s fifth
                                                                    amended complaint alleging
 8                                                                  Eighth Amendment claims
                                                                    failed to state a claim upon
 9                                                                  which relief could be granted.
                                                                    The findings and
10
                                                                    recommendations explicitly
11                                                                  stated the dismissal would
                                                                    count as a “strike” against
12                                                                  plaintiff.
                                   Edward Ray, Jr. v. A. Leal,      The Ninth Circuit denied
13          March 14, 2017         et al,                           plaintiff’s appeal finding it
14                                 Appeal Case No. 16-16482,        “frivolous.”
                                   (9th Cir.)
15
            This court has previously denied plaintiff’s motion to proceed IFP in other matters
16
     because of his three-striker status. See, e.g, Case No. 1:20-cv-01515-AWI-GSA at Doc. No. 12;
17
     Case No. 1:19-cv-01561-AWI-SKO at Doc. No. 6. Indeed, plaintiff acknowledges his own three
18
     strike status. (Doc. No. 1 at 4). Thus, it is unquestionable that plaintiff has three or more
19
     qualifying strikes for purposes of § 1915(g).
20
                    B. The Imminent Danger Exception Does Not Apply
21
            Because plaintiff has three or more qualifying cases, the undersigned next considers
22
     whether the allegations in plaintiff’s complaint plausibly states facts to fall within the imminent
23
     danger exception. Plaintiff generally alleges he is in imminent danger of contracting Covid-19
24
     because he interacts with people not wearing proper personal protective equipment and because
25
     his cellmate has a compromised immune system. (Doc. No. 1 at 4). When prisons are making
26
     reasonable efforts to combat Covid-19 it suggests an inmate is not in imminent danger of
27
     contracting it. Anderson v. Doe, 2020 WL 7651978, at *2 (E.D. Cal. Nov. 19, 2020), report and
28
                                                       5
     Case 1:20-cv-01699-NONE-HBK Document 10 Filed 04/27/21 Page 6 of 8


 1   recommendation adopted, 2020 WL 7383644 (E.D. Cal. Dec. 16, 2020), reconsideration denied,

 2   2021 WL 22416 (E.D. Cal. Jan. 4, 2021). Here, the complaint alleges plaintiff was transferred

 3   within CCI so officials could facilitate social distancing. (Doc. No. 1 at 8). In fact, plaintiff

 4   criticizes these measures as an overreaction because they were undertaken when CCI had zero

 5   confirmed Covid-19 cases. (Id.). But this suggests CCI was proactive in undertaking steps to

 6   minimize inmates’ risk of contracting Covid-19. And while plaintiff expresses a generalized fear

 7   to catching Covid-19, he nonetheless acknowledges he is “not at high risk” of catching it. (Doc.

 8   No. 1 at 9). Plaintiff also fails to explain how a transfer to a lower security section of CCI will

 9   lessen his chances of contracting Covid-19 or describe what personal protective equipment he or

10   others lack. Plaintiff’s conclusory concerns about contracting Covid-19 do not amount to a

11   plausible allegation of imminent danger.

12          Plaintiff next claims he is in imminent danger because CCI’s water contains lead and

13   bacteria and his cell is dusty. (Doc. No. 1 at 4.) In a separate lawsuit filed more than a year prior

14   to the instant action, plaintiff raised the same concerns about the water being contaminated. Ray

15   v. Ribera, 2019 WL 5887193, at *1 (E.D. Cal. Nov. 12, 2019), report and recommendation

16   adopted, 2019 WL 6840153 (E.D. Cal. Dec. 16, 2019). The court determined those claims did

17   not rise to imminent danger because plaintiff “provided no basis” that the water was contaminated

18   and that any risk it posed was speculative, not imminent. (Id.). That plaintiff again raises these

19   allegations suggest that the alleged harm is unrelated to his transfer within CCI. And while

20   plaintiff attributes a cough and sore throat to the dust and water, he provides no medical basis that
21   his generic symptoms are related to these conditions. Nor does plaintiff allege that he sought

22   medical care for his symptoms and was being denied medical care.

23          Plaintiff also claims he is in imminent danger because he has been “threatened” by CCI

24   staff and by fellow inmates due to the facts that he now is being housing with higher level

25   security inmates. (Doc. No. 1 at 5-6). Plaintiff alleges an inmate made a veiled threat that he

26   would be beat up if he “snitched” on fellow inmates, and that he has been threatened with needles
27   supposedly containing hepatitis and AIDS. (Doc. No. 1 at 5). The only remark he attributes to

28   CCI staff is that he was told inmates like him are “crybabies” for “always filing grievances.”
                                                       6
     Case 1:20-cv-01699-NONE-HBK Document 10 Filed 04/27/21 Page 7 of 8


 1   (Id.). Even if true, it is difficult to construe this statement as threatening, let alone portending

 2   imminent danger. The other comments purportedly made by unidentified fellow inmates also do

 3   not demonstrate imminent danger. Allegations that are “[o]verly speculative and fanciful … do

 4   not plausibly show imminent danger.” Stine v. Fed. Bureau of Prisons, 2015 WL 5255377, at *6

 5   (E.D. Cal. Sept. 9, 2015). Vague “verbal threats of physical harm to [ ] health and safety” are

 6   insufficient “to demonstrate imminent danger of serious physical injury.” Cruz v. Pfeiffer, 2021

 7   WL 289408, at *2 (E.D. Cal. Jan. 28, 2021). Plaintiff does not identify which inmate made the

 8   alleged threats or that he reported the threat to correctional officials, and they refused to take any

 9   action. While a plaintiff “need not wait” until the event of which he alleges occurs, see e.g.

10   Helling v. McKinney, 509 U.S. 25, 33-34 (1993), he must provide some factual specificity to

11   support his allegations. Accordingly, without any factual basis these threats are too speculative

12   and vague to demonstrate imminent danger. Based on the foregoing, the undersigned finds no

13   plausible allegations that plaintiff is in imminent danger to avail himself of the imminent danger

14   exception to the three-strike bar.

15                   C. Plaintiff Must Pay the Filing Fee During Objection Period or Face Dismissal

16           The undersigned further recommends that if plaintiff does not pay the full filing fee during

17   the thirty-day period for filing his objections, that the district court dismiss the case, without

18   prejudice upon its adoption of the Findings and Recommendation. Considering the Amended

19   Standing Order in Light of Judicial Emergency in the Eastern District of California, this court has

20   an enormous backlog of civil cases and need not permit a litigant all too familiar with the Three
21   Strikes Rule to repeatedly file cases that are frivolous, malicious, or fail to a state claim, and are

22   precisely those cases the Prison Litigation Reform Act was enacted to curtail. See also Blackwell

23   v. Jenkins, Case No. 2021 WL 825747, Case no. 2:19-cv-442-TLN-DB (E.D. Ca. March 4 ,2021)

24   (recommending denial of ifp motion and dismissal without prejudice, unless prisoner-plaintiff

25   pays the full filing fee by the deadline for filing objections to the findings and recommendations);

26   see also Dupree v. Gamboa, Case No. 1:19-cv-953-LJO-GSA, 2019 WL (E.D. Cal. 2019)
27   (denying in forma pauperis motion and dismissing case without waiting thirty days to permit

28   plaintiff additional time to pay the filing fee). Providing plaintiff with thirty days, as opposed to
                                                        7
     Case 1:20-cv-01699-NONE-HBK Document 10 Filed 04/27/21 Page 8 of 8


 1   the statutory fourteen-day period, to both object and pay the filing fee, provides plaintiff as a pro

 2   se prisoner litigant sufficient notice and an opportunity to prosecute this action while

 3   simultaneously enabling the court an ability to more efficiently manage its overburdened docket.

 4            Accordingly, it is RECOMMENDED:

 5            Plaintiff’s motion for leave to proceed in forma pauperis (Doc. No. 2) be denied under 28

 6   U.S.C. § 1915(g) and, if plaintiff does not pay the full filing fee by the thirty-day (30) objection

 7   deadline, that the case be dismissed without prejudice.

 8                                         NOTICE TO PARTIES

 9            These findings and recommendations will be submitted to the United States District Judge

10   assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(1). Within thirty (30)

11   days after being served with these findings and recommendations, a party may file written

12   objections with the Court. The document should be captioned “Objections to Magistrate Judge’s

13   Findings and Recommendations.” Parties are advised that failure to file objections within the

14   specified time may result in the waiver of rights on appeal. Wilkerson v. Wheeler, 772 F.3d 834,

15   838-39 (9th Cir. 2014) (citing Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

16
     IT IS SO ORDERED.
17

18
     Dated:      April 27, 2021
19                                                         HELENA M. BARCH-KUCHTA
                                                           UNITED STATES MAGISTRATE JUDGE
20
21

22

23

24

25

26
27

28
                                                       8
